DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for the benefit of US provisional patent application serial no. 62/888,739, filed Aug. 19, 2019.

Response to Amendment
The amendments filed on October 25, 2022 have been entered.
Claims 1 and 10 have been amended.
112(b) rejection has been withdrawn for Claim 10 in light of the amendments filed by the applicant. 
Claim objection has been withdrawn for Claim 1 and Claim 10 in light of the amendment filed by the applicant. 

          				        Response to Arguments
Applicant’s arguments filed on October 25, 2022 have been considered but are moot in view of the new ground(s) of rejection  










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6-12, 14, 16, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Xuan (Patent. No. US 9,681,163), in view of Liu et al. (Patent No. US 10,419,310), hereinafter Liu, in view of Patra et al. (Pub. No. US 2020/0213814), hereinafter Patra, and in view of Comeaux et al. (Pat. No. US 10,878,428), hereinafter Comeaux.               

Claim 1. 	Xuan discloses a system for evaluating networks comprising: 
a plurality of event quality monitoring applications stored in non-transitory memory and executable by a plurality of endpoint processors, respectively, at a plurality of endpoint devices, including input/output devices enabling users to interface therewith; the plurality of endpoint devices configured to be coupled to the network, which support a plurality of different types of events thereon, each of the events occurring at one of the plurality of endpoint devices (The art teaches in Col. 3 lines 60-64 a computing environment in which a media content service 102 provides content via network 104 to a variety of client devices (106-1 through 106-5) (i.e., endpoint devices) associated with users. The art teaches in Col. 6 lines 19-33 that the device 200 (i.e., endpoint device) includes one or more memories (e.g., memory 210). Memory 210 includes non-transitory computer-readable storage media that may be any of a wide variety of types of volatile and non-volatile storage media. Memory 210 includes at least one operating system (OS) module 212 configured to manage hardware resources such as I/O interfaces 204 and provide various services to applications or modules executing on processor(s) 202. Further, the art teaches in Col. 6 lines 44-64 that the device 200 (i.e., endpoint device) may be configured to generate and transmit feedback to content service 102 in association with a content item that has been requested from the content service 102. In accordance with various implementations, feedback may be generated and transmitted to content service 102 during playback of the content item. The feedback may indicate the quality of the service experienced by device 200 during playback of the content item. The art teaches in Col. 7 lines 1-14 that a QoS event message may include an event type that identifies the type of event for which the event message is transmitted. For example, an event type may correspond to obtaining a digital rights management (DRM) license for the content item, downloading the content item, streaming the content item, or buffering the content item. Where an error occurs during playback of the content item, the event message may indicate the type of error that occurred. For example, the event message may include an error code corresponding to the type of error that occurred during playback of the content item. Thus, an event message may indicate whether a failure occurred during playback of a content item and, in the event of a failure, the type of event associated with the failure (i.e., a plurality of different types of events)), each of the plurality of event quality monitoring applications configured to generate endpoint data for each event, including an event type, a user identifier to identify the user of the endpoint device, and a service data evaluating a quality of service of the network during the event, based on one or more of: user feedback indicating quality of the event, latency, jitter, packet loss and a codec used (The art teaches in Col. 6 lines 65-67 and Col. 7 lines 1 -26 that the device 200 may generate and transmit feedback (i.e., user feedback) to content service 102 in the form of quality of service (QoS) event messages (i.e., service evaluating a quality of service). The QoS event message may include an event type (i.e., event type) that identifies the type of event for which the event message is transmitted. The QoS event message further includes a user identifier (e.g., device identifier and/or customer identifier) (i.e., a user identifier), session identifier, device type, Internet Service Provider (ISP), timestamp, Uniform Resource Locator (URL) that identifies a source of the content item that is accessed by device 200, and signal strength);  
the network evaluation server including a network evaluation application stored in non-transitory memory and executable by a network processor (The art teaches in Col 3 lines 60-67 and Col. 4 line 1 the computing environment in which a media content service 102 provides content via network 104 to a variety of client devices (106-1 through 106-5). Content service 102 may conform to any of a wide variety of architectures such as, for example, a services platform deployed at one or more co-locations, each implemented with one or more servers 103. Further, the art teaches in Col. 8 lines 16-27 that as QoS event messages are received by content service 102, content service 102 updates QoS logs with information from the QoS event messages, where each of the QoS logs aggregates the information from the QoS messages for the corresponding session (308). The information recorded in the QoS logs may indicate, for each session, whether playback of the corresponding video title was successful. i.e., the content service 102 is an evaluation server) configured to:  
for each of the events of the plurality of different types of events (The art teaches in Col. 7 lines 1-14 that a QoS event message may include an event type that identifies the type of event for which the event message is transmitted. For example, an event type may correspond to obtaining a digital rights management (DRM) license for the content item, downloading the content item, streaming the content item, or buffering the content item. Where an error occurs during playback of the content item, the event message may indicate the type of error that occurred. For example, the event message may include an error code corresponding to the type of error that occurred during playback of the content item. Thus, an event message may indicate whether a failure occurred during playback of a content item and, in the event of a failure, the type of event associated with the failure (i.e., a plurality of different types of events):  
obtain the endpoint data from the plurality of endpoint devices (The art teaches in Col. 8 lines 4-5 that the content service (102) receives Quality of Service (QoS) event messages from the client devices (i.e., endpoint devices)).
Xuan doesn’t explicitly disclose that service data evaluating a quality of service of the network is a service score; the server is configured to: when the service score does not exceed a threshold service score for the event type, assign a fail indication; determine a network score based on (i) a first number of user identifiers associated with at least one failed event and (ii) a second total number of user identifiers associated with the events; and output an indication of the network score for each of the networks; evaluating networks; the plurality of endpoint devices configured to be coupled to each of the networks; evaluating a quality of service of each of the networks; a network evaluation server configured to be coupled to each of the networks; wherein the different types of events have different service scores based on different factors;
However, Liu discloses evaluating networks; the plurality of endpoint devices configured to be coupled to each of the networks; evaluating a quality of service of each of the networks; a network evaluation server configured to be coupled to each of the networks (The art teaches in Col. 2 lines 65-67 and Col. 3 lines 1-12 a computer monitor server (or set of computer servers) that is designed to detect and report various issues with remote computer systems and computer networks (i.e., evaluating networks). In particular embodiments, the components in the remote computer systems and networks, and their configurations, can be relatively opaque to the computer monitor server. That is, the computer monitor server can detect issues with little, if any, prior knowledge of how the remote computer system and network (i.e., each network) are configured. This can be particularly useful for allowing a third party, which provides some other service, to provide the valuable reporting in connection with their customers. For example, the third party can provide a SIP-based service that includes a plurality of SIP endpoint devices that send periodic registration or presence status information to a SIP server. The art teaches in Col. 3 lines 41-53 that the computer monitor server can be configured to receive and analyze call quality metrics that are published to SIP servers by the endpoints. The computer monitor server can be configured to identify likely sources of poor call quality by identifying potential sources of call quality that are common between endpoints exhibiting the poor call quality. In some instances, the poor call quality can be further correlated with presence status information, such as where the presence status information indicates sporadic losses of connectivity); wherein the different types of events have different service scores based on different factors (The art teaches in Col. 6 lines 1-5 that the monitor server 112 can be configured to determine a probability that various elements in the system are the cause of problems with connectivity and function of the endpoints); and output an indication of the network score for each of the networks (The art teaches in Col 4 lines 8-18 that the computer monitor server is configured to transmit notifications to individuals associated with endpoint devices exhibiting connectivity problems. This can be useful for proactively notifying an individual that their phone service may not be working before the individual is even aware of a problem).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Liu. This would be convenient to expand a knowledge/expertise of the different issues faced within different networks. 
However, Patra discloses:
service data evaluating a quality of service of the network is a service score; and when the service score does not exceed a threshold service score for the event type, assign a fail indication (The art teaches in Parag. [0048] that the QoS is a measurement of the overall performance of a service, such as a multimedia service, telephony, computer network or the like. The QoS is the overall performance observed by the users in the MBSFN service area of the network. Further, the QoS is determined based on at least one QoS parameters such as higher popularity index of the MBMS service, packet loss, bit rate (i.e., service score), throughput, transmission delay, jitter, or the like. A QoS issue (i.e., failure) is identified based on a bad/low QoS value. The bad QoS may be indicated by, for example, one or more QoS parameters (i.e., service score) falling above or below a predetermined threshold (i.e., the service score for the Evolved Multimedia Broadcast Multicast Service is below a threshold). In an instance, the QoS issue is identified based on a failover connection associated with an eMBMS service such as disconnection of the eMBMS service, reconnection of the eMBMS service, failure of the eMBMS service, or the like).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Patra. This would be convenient to provide an organized method to indicate when a failure should be detected.  
Comeaux discloses:
determine a network score based on (i) a first number of user identifiers associated with at least one failed event and (ii) a second total number of user identifiers associated with the events (Col. 4 lines 39-49, Col. 10 lines 48-67, Col. 11 lines 1-10, and Fig. 1-2; (The art teaches that when a system server determines that a user fails multiple times to authenticate himself or herself as valid and recognized user of the system, the system server transmit potential fraudulent event (including data associated with the event comprising multiple times failed authentication) to the alert-generating server. The alert-generating server then executes an alert-generation model to determine an alert probability score for this event. The alert-generation model executed by the alert-generating server calculates the alert probability score for this event based on details regarding any previous history of the user for failed authentication events, and whether a device ID from which the user is attempting to log in matches with user device data. The set of one or more acceptable and authorized device IDs of the user (i.e., user identifiers) are predetermined to satisfy a safety acceptability threshold required by the system and stored in a user record. The alert-generating systems and apparatuses may execute one or more alert generation models that generate a fraud probability score for apparent fraudulent events. The art teaches generating an alert based on alert probability score. i.e., it is known in mathematics that the probability of a failed event(s) is calculated by the number of failed event(s) divided by the total number of events)); and output an indication of the network score (Fig. 2 (210, 212); (The art teaches generating an alert based on alert probability score)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Comeaux. This would be convenient to determine an alert probability score to generate a notification to resolve the issues.
   
Claim 3. 	Xuan in view of Liu, Patra, and Comeaux discloses the system of claim 1, 
Xuan doesn’t explicitly disclose wherein the network evaluation server is configured to determine the network score when a total number of events exceeds a threshold number of events.  
		However, Comeaux discloses wherein the network evaluation server is configured to determine the network score when a total number of events exceeds a threshold number of events (Col. 12 lines 18-27; (The art teaches that the alert-generating server monitors or otherwise subscribe to fraudulent and/or authentication events generated and published by the server (e.g. payment server). The payment server communicate the fraudulent and/or authentication events with the alert-generating server over the network, using any number compatible data formats and protocols. The fraudulent and/or authentication events may indicate a status of payments transactions, such as an irregular transaction amount is identified above a threshold amount)).     
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Comeaux. This would be convenient to determine an alert probability score to generate a notification to resolve the issues.
 
Claim 4. 	Xuan in view of Liu, Patra, and Comeaux discloses the system of claim 1, 
Xuan doesn’t explicitly disclose wherein the network evaluation server is configured to determine the network score for events occurring within a predetermined period of time.  
		Comeaux discloses wherein the network evaluation server is configured to determine the network score for events occurring within a predetermined period of time (Col. 4 lines 62-67 and Col. 5 line 1; (The art teaches that the alert-generating systems and apparatuses sort the fraudulent events according to a priority, based on the relative fraud probability scores. Also, the alert-generating systems and apparatuses update the fraud probability scores of the fraudulent events periodically as more fraudulent events are detected and received from one or more fraud detection servers)).   
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Comeaux. This would be convenient to determine an alert probability score to generate a notification to resolve the issues.
 


Claim 6. 	Xuan in view of Liu, Patra, and Comeaux discloses the system of claim 1, 
Xuan doesn’t explicitly disclose wherein the network evaluation server is further configured to: identify one or more subsections of the network; and for each subsection of the network, determine a subsection score based on a number of failed events associated with the subsection and a total number of events associated with the subsection.
However, Comeaux discloses wherein the network evaluation server is further configured to: 
		identify one or more subsections of the network (Col. 4 lines 28-38; (The art teaches that the alert-generating server generate alerts based on inputs from one or more servers that are operable to track, monitor, and flag for potentially fraudulent and malicious network activity. The alerts contains various data fields indicating threats of fraud or attempts to penetrate an enterprise network, and indicating one or more particular users of the system associated with an alert (often the target of a type of fraud))); and 
for each subsection of the network, determine a subsection score based on a number of failed events associated with the subsection and a total number of events associated with the subsection (Col. 4 lines 39-61, Col. 10 lines 48-67, Col. 11 lines 1-10, and Fig. 1; (The art teaches that when a system server determines that a user fails multiple times to authenticate himself or herself as valid and recognized user of the system, the system server transmit potential fraudulent event (including data associated with the event comprising multiple times failed authentication) to the alert-generating server. The alert-generating server then executes an alert-generation model to determine an alert probability score for this event. The alert-generation model executed by the alert-generating server calculates the alert probability score for this event based on details regarding any previous history of the user for failed authentication events, and whether a device ID from which the user is attempting to log in matches with user device data. The set of one or more acceptable and authorized device IDs of the user (i.e., user identifiers) are predetermined to satisfy a safety acceptability threshold required by the system and stored in a user record)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Comeaux. This would be convenient to determine an alert probability score to generate a notification to resolve the issues.
Claim 7. 	Xuan in view of Liu, Patra, and Comeaux discloses the system of claim 6, 
Xuan doesn’t explicitly disclose wherein the subsections comprise one or more of: distinct offices associated with the network; distinct regions of the network; distinct sub- networks of the network; and different services supported by the network
However, Comeaux discloses wherein the subsections comprise one or more of: distinct offices associated with the network; distinct regions of the network; distinct sub- networks of the network; and different services supported by the network (Col. 4 lines 28-38; (The art teaches that the alerts contains various data fields indicating threats of fraud or attempts to penetrate an enterprise network (i.e., offices associated with the network))).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Comeaux. This would be convenient to determine an alert probability score to generate a notification to resolve the issues.

Claim 8. 	Xuan in view of Liu, Patra, and Comeaux discloses the system of claim 6,   
Xuan doesn’t explicitly disclose wherein the network evaluation server is configured to determine the subsection score when the total number of events associated with the subsection exceeds a threshold number of events. 
However, Comeaux discloses wherein the network evaluation server is configured to determine the subsection score when the total number of events associated with the subsection exceeds a threshold number of events (Col. 12 lines 18-27; (The art teaches that the alert-generating server monitors or otherwise subscribe to fraudulent and/or authentication events generated and published by the server (e.g. payment server). The payment server communicate the fraudulent and/or authentication events with the alert-generating server over the network, using any number compatible data formats and protocols. The fraudulent and/or authentication events may indicate a status of payments transactions, such as an irregular transaction amount is identified above a threshold amount)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Comeaux. This would be convenient to determine an alert probability score to generate a notification to resolve the issues.    
Claim 9. 	Xuan in view of Liu, Patra, and Comeaux discloses the system of claim 1,   
Xuan doesn’t explicitly disclose wherein the network evaluation server is configured to: compare the network score with a threshold network score and when the network score is below the threshold network score, output a supplementary indication that the network score is below the threshold network score.
However, Comeaux discloses wherein the network evaluation server is configured to: 
		compare the network score with a threshold network score (Col. 18 lines 20-31; (The art teaches that the alert-generating server compares the fraud probability score corresponding to the fraud event with a pre-defined threshold score)); and  
		when the network score is below the threshold network score, output a supplementary indication that the network score is below the threshold network score (Col. 18 lines 32-41; (The art teaches that upon determining that the alert probability score corresponding to the fraud event does not exceed the pre-defined threshold score, the alert-generating server generate one or more instructions to process a request associated with the fraudulent activity)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Comeaux. This would be convenient to determine an alert probability score to generate a notification to resolve the issues. 

		Claim 10. 	Xuan discloses a method of evaluating networks comprising: 
		for each of a plurality of different types of events on the network occurring at a plurality of endpoint devices configured to be coupled to the network, including input/output devices enabling users to interface therewith (The art teaches in Col. 3 lines 60-64 a computing environment in which a media content service 102 provides content via network 104 to a variety of client devices (106-1 through 106-5) (i.e., endpoint devices) associated with users. The art teaches in Col. 6 lines 19-33 that the device 200 (i.e., endpoint device) includes one or more memories (e.g., memory 210). Memory 210 includes non-transitory computer-readable storage media that may be any of a wide variety of types of volatile and non-volatile storage media. Memory 210 includes at least one operating system (OS) module 212 configured to manage hardware resources such as I/O interfaces 204 and provide various services to applications or modules executing on processor(s) 202. Further, the art teaches in Col. 6 lines 44-64 that the device 200 (i.e., endpoint device) may be configured to generate and transmit feedback to content service 102 in association with a content item that has been requested from the content service 102. In accordance with various implementations, feedback may be generated and transmitted to content service 102 during playback of the content item. The feedback may indicate the quality of the service experienced by device 200 during playback of the content item. The art teaches in Col. 7 lines 1-14 that a QoS event message may include an event type that identifies the type of event for which the event message is transmitted. For example, an event type may correspond to obtaining a digital rights management (DRM) license for the content item, downloading the content item, streaming the content item, or buffering the content item. Where an error occurs during playback of the content item, the event message may indicate the type of error that occurred. For example, the event message may include an error code corresponding to the type of error that occurred during playback of the content item. Thus, an event message may indicate whether a failure occurred during playback of a content item and, in the event of a failure, the type of event associated with the failure (i.e., a plurality of different types of events)), generating, using a plurality of event quality monitoring applications stored in non- transitory memory and executable by a plurality of endpoint processors, endpoint data for each event, including an event type, a user identifier to identify the user of the endpoint device, and a service data evaluating a quality of service of the network during the event, based on at least one of user feedback, latency, jitter, packet loss and a codec used (The art teaches in Col. 6 lines 65-67 and Col. 7 lines 1 -26 that the device 200 may generate and transmit feedback (i.e., user feedback) to content service 102 in the form of quality of service (QoS) event messages (i.e., service evaluating a quality of service). The QoS event message may include an event type (i.e., event type) that identifies the type of event for which the event message is transmitted. The QoS event message further includes a user identifier (e.g., device identifier and/or customer identifier) (i.e., a user identifier), session identifier, device type, Internet Service Provider (ISP), timestamp, Uniform Resource Locator (URL) that identifies a source of the content item that is accessed by device 200, and signal strength): 
		obtaining, by a processor, the endpoint data for each event of the plurality of different types of events from each of the plurality of endpoint devices (The art teaches in Col. 8 lines 4-5 that the content service (102) receives Quality of Service (QoS) event messages from the client devices (i.e., endpoint devices)).
Xuan doesn’t explicitly disclose that service data evaluating a quality of service of the network is a service score; when the service score does not exceed a threshold service score for the event type, assigning, by the processor, a fail indication indicative of a failed event; determining, by the processor, a network score for the network based on (i) a number of failed events and (ii) a total number of plurality of events; and outputting an indication of the network score for each of the networks; evaluating networks; the plurality of endpoint devices configured to be coupled to each of the networks; evaluating a quality of service of each of the networks; a network evaluation server configured to be coupled to each of the networks; wherein the different types of events have different service scores based on different factors;
However, Liu discloses evaluating networks; the plurality of endpoint devices configured to be coupled to each of the networks; evaluating a quality of service of each of the networks; a network evaluation server configured to be coupled to each of the networks (The art teaches in Col. 2 lines 65-67 and Col. 3 lines 1-12 a computer monitor server (or set of computer servers) that is designed to detect and report various issues with remote computer systems and computer networks (i.e., evaluating networks). In particular embodiments, the components in the remote computer systems and networks, and their configurations, can be relatively opaque to the computer monitor server. That is, the computer monitor server can detect issues with little, if any, prior knowledge of how the remote computer system and network (i.e., each network) are configured. This can be particularly useful for allowing a third party, which provides some other service, to provide the valuable reporting in connection with their customers. For example, the third party can provide a SIP-based service that includes a plurality of SIP endpoint devices that send periodic registration or presence status information to a SIP server. The art teaches in Col. 3 lines 41-53 that the computer monitor server can be configured to receive and analyze call quality metrics that are published to SIP servers by the endpoints. The computer monitor server can be configured to identify likely sources of poor call quality by identifying potential sources of call quality that are common between endpoints exhibiting the poor call quality. In some instances, the poor call quality can be further correlated with presence status information, such as where the presence status information indicates sporadic losses of connectivity); wherein the different types of events have different service scores based on different factors (The art teaches in Col. 6 lines 1-5 that the monitor server 112 can be configured to determine a probability that various elements in the system are the cause of problems with connectivity and function of the endpoints); and output an indication of the network score for each of the networks (The art teaches in Col 4 lines 8-18 that the computer monitor server is configured to transmit notifications to individuals associated with endpoint devices exhibiting connectivity problems. This can be useful for proactively notifying an individual that their phone service may not be working before the individual is even aware of a problem).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Liu. This would be convenient to expand a knowledge/expertise of the different issues faced within different networks. 
However, Patra discloses that service data evaluating a quality of service of the network is a service score; when the service score does not exceed a threshold service score for the event type, assigning, by the processor, a fail indication indicative of a failed event (The art teaches in Parag. [0048] that the QoS is a measurement of the overall performance of a service, such as a multimedia service, telephony, computer network or the like. The QoS is the overall performance observed by the users in the MBSFN service area of the network. Further, the QoS is determined based on at least one QoS parameters such as higher popularity index of the MBMS service, packet loss, bit rate (i.e., service score), throughput, transmission delay, jitter, or the like. A QoS issue (i.e., failure) is identified based on a bad/low QoS value. The bad QoS may be indicated by, for example, one or more QoS parameters (i.e., service score) falling above or below a predetermined threshold (i.e., the service score for the Evolved Multimedia Broadcast Multicast Service is below a threshold). In an instance, the QoS issue is identified based on a failover connection associated with an eMBMS service such as disconnection of the eMBMS service, reconnection of the eMBMS service, failure of the eMBMS service, or the like).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Patra. This would be convenient to provide an organized method to indicate when a failure should be detected.
Comeaux discloses determining, by the processor, a network score for the network based on (i) a number of failed events and (ii) a total number of plurality of events (Col. 4 lines 39-49, Col. 10 lines 48-67, Col. 11 lines 1-10, and Fig. 1-2; (The art teaches that when a system server determines that a user fails multiple times to authenticate himself or herself as valid and recognized user of the system, the system server transmit potential fraudulent event (including data associated with the event comprising multiple times failed authentication) to the alert-generating server. The alert-generating server then executes an alert-generation model to determine an alert probability score for this event. The alert-generation model executed by the alert-generating server calculates the alert probability score for this event based on details regarding any previous history of the user for failed authentication events, and whether a device ID from which the user is attempting to log in matches with user device data. The set of one or more acceptable and authorized device IDs of the user (i.e., user identifiers) are predetermined to satisfy a safety acceptability threshold required by the system and stored in a user record. The alert-generating systems and apparatuses may execute one or more alert generation models that generate a fraud probability score for apparent fraudulent events. The art teaches generating an alert based on alert probability score. i.e., it is known in mathematics that the probability of a failed event(s) is calculated by the number of failed event(s) divided by the total number of events)); and outputting an indication of the network score (Fig. 2 (210, 212); (The art teaches generating an alert based on alert probability score)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Comeaux. This would be convenient to determine an alert probability score to generate a notification to resolve the issues. 

Claim 11. 	Xuan in view of Liu, Patra, and Comeaux discloses the method of claim 10, 
Xuan doesn’t explicitly disclose wherein determining the network score comprises: filtering the plurality of events to obtain events occurring during a predetermined period of time; and determining the network score for the network during the predetermined period of time.
However, Comeaux discloses wherein determining the network score comprises: filtering the plurality of events to obtain events occurring during a predetermined period of time; and determining the network score for the network during the predetermined period of time (Col. 4 lines 62-67 and Col. 5 line 1; (The art teaches that the alert-generating systems and apparatuses sort the fraudulent events according to a priority, based on the relative fraud probability scores. Also, the alert-generating systems and apparatuses update the fraud probability scores of the fraudulent events periodically as more fraudulent events are detected and received from one or more fraud detection servers)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Comeaux. This would be convenient to determine an alert probability score to generate a notification to resolve the issues.     
 
Claim 12. 	Xuan in view of Liu, Patra, and Comeaux discloses the method of claim 10,
Xuan doesn’t explicitly disclose wherein determining the network score comprises: identifying a first number of users experiencing at least one failed event based on user identifiers associated with the failed events; identifying a second number of users experiencing at least one event based on user identifiers associated with the plurality of events; and determining the network score based on (i) the first number of users and (ii) the second number of users.  
However, Comeaux discloses wherein determining the network score comprises: identifying a first number of users experiencing at least one failed event based on user identifiers associated with the failed events; identifying a second number of users experiencing at least one event based on user identifiers associated with the plurality of events; and determining the network score based on (i) the first number of users and (ii) the second number of users (Col. 10 lines 48-67, Col. 11 lines 1-10, and Fig. 1; (The art teaches that when a system server determines that a user fails multiple times to authenticate himself or herself as valid and recognized user of the system, the system server transmit potential fraudulent event (including data associated with the event comprising multiple times failed authentication) to the alert-generating server. The alert-generating server then executes an alert-generation model to determine an alert probability score for this event. The alert-generation model executed by the alert-generating server calculates the alert probability score for this event based on details regarding any previous history of the user for failed authentication events, and whether a device ID from which the user is attempting to log in matches with user device data. The set of one or more acceptable and authorized device IDs of the user (i.e., user identifiers) are predetermined to satisfy a safety acceptability threshold required by the system and stored in a user record)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Comeaux. This would be convenient to determine an alert probability score to generate a notification to resolve the issues. 
 
Claim 14. 	Xuan in view of Liu, Patra, and Comeaux discloses the method of claim 10, 
Xuan doesn’t explicitly disclose wherein determining the network score is performed when the total number of events exceeds a threshold number of events. 
However, Comeaux discloses wherein determining the network score is performed when the total number of events exceeds a threshold number of events (Col. 12 lines 18-27; (The art teaches that the alert-generating server monitors or otherwise subscribe to fraudulent and/or authentication events generated and published by the server (e.g. payment server). The payment server communicate the fraudulent and/or authentication events with the alert-generating server over the network, using any number compatible data formats and protocols. The fraudulent and/or authentication events may indicate a status of payments transactions, such as an irregular transaction amount is identified above a threshold amount)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Comeaux. This would be convenient to determine an alert probability score to generate a notification to resolve the issues.   
 

Claim 16. 	Xuan in view of Liu, Patra, and Comeaux discloses the method of claim 10,
Xuan doesn’t explicitly disclose the method further comprising: identifying one or more subsections of the network; for each subsection of the network, determining a subsection score based on a number of failed events associated with the subsection and a total number of events associated with the subsection; and outputting an indication of the subsection score for each of the one or more subsections of the network.
However, Comeaux discloses the method further comprising: 
identifying one or more subsections of the network (Col. 4 lines 28-38; (The art teaches that the alert-generating server generate alerts based on inputs from one or more servers that are operable to track, monitor, and flag for potentially fraudulent and malicious network activity. The alerts contain various data fields indicating threats of fraud or attempts to penetrate an enterprise network, and indicating one or more particular users of the system associated with an alert (often the target of a type of fraud))); 
for each subsection of the network, determining a subsection score based on a number of failed events associated with the subsection and a total number of events associated with the subsection (Col. 4 lines 39-61, Col. 10 lines 48-67, Col. 11 lines 1-10, and Fig. 1; (The art teaches that when a system server determines that a user fails multiple times to authenticate himself or herself as valid and recognized user of the system, the system server transmit potential fraudulent event (including data associated with the event comprising multiple times failed authentication) to the alert-generating server. The alert-generating server then executes an alert-generation model to determine an alert probability score for this event. The alert-generation model executed by the alert-generating server calculates the alert probability score for this event based on details regarding any previous history of the user for failed authentication events, and whether a device ID from which the user is attempting to log in matches with user device data. The set of one or more acceptable and authorized device IDs of the user (i.e., user identifiers) are predetermined to satisfy a safety acceptability threshold required by the system and stored in a user record)); and 
outputting an indication of the subsection score for each of the one or more subsections of the network (Col. 4 lines 39-61, Col. 10 lines 48-67, Col. 11 lines 1-10, and Fig. 1; (The art teaches that when a system server determines that a user fails multiple times to authenticate himself or herself as valid and recognized user of the system, the system server transmit potential fraudulent event (including data associated with the event comprising multiple times failed authentication) to the alert-generating server. The alert-generating server then executes an alert-generation model to determine an alert probability score for this event. The alert-generation model executed by the alert-generating server calculates the alert probability score for this event based on details regarding any previous history of the user for failed authentication events, and whether a device ID from which the user is attempting to log in matches with user device data. The set of one or more acceptable and authorized device IDs of the user (i.e., user identifiers) are predetermined to satisfy a safety acceptability threshold required by the system and stored in a user record. The art teaches generating an alert based on alert probability score)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Comeaux. This would be convenient to determine an alert probability score to generate a notification to resolve the issues.  

Claim 20. 	Xuan in view of Liu, Patra, and Comeaux discloses the method of claim 16,  
Xuan doesn’t explicitly disclose the method further comprising: subdividing at least one of the one or more subsections into one or more subdivisions; and for each subdivision, determining a subdivision score based on a number of failed events associated with the subdivision and a total number of events associated with the subdivision.
However, Comeaux discloses the method further comprising:  
subdividing at least one of the one or more subsections into one or more subdivisions (Col. 4 lines 28-38; (The art teaches that the alert-generating server generate alerts based on inputs from one or more servers that are operable to track, monitor, and flag for potentially fraudulent and malicious network activity. The alerts contains various data fields indicating threats of fraud or attempts to penetrate an enterprise network (i.e., subsection of a network), and indicating one or more particular users of the system associated with an alert (often the target of a type of fraud))); and 
for each subdivision, determining a subdivision score based on a number of failed events associated with the subdivision and a total number of events associated with the subdivision (Col. 4 lines 39-61, Col. 10 lines 48-67, Col. 11 lines 1-10, and Fig. 1; (The art teaches that when a system server determines that a user fails multiple times to authenticate himself or herself as valid and recognized user of the system, the system server transmit potential fraudulent event (including data associated with the event comprising multiple times failed authentication) to the alert-generating server. The alert-generating server then executes an alert-generation model to determine an alert probability score for this event. The alert-generation model executed by the alert-generating server calculates the alert probability score for this event based on details regarding any previous history of the user for failed authentication events, and whether a device ID from which the user is attempting to log in matches with user device data. The set of one or more acceptable and authorized device IDs of the user (i.e., user identifiers) are predetermined to satisfy a safety acceptability threshold required by the system and stored in a user record)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Comeaux. This would be convenient to determine an alert probability score to generate a notification to resolve the issues. 

Claim 22. 	Xuan in view of Liu, Patra, and Comeaux discloses the system of claim 1,  
Xuan further discloses wherein the service data is based on user feedback indicating quality of the event (The art teaches in Col. 6 lines 65-67 and Col. 7 lines 1 -26 that the device 200 may generate and transmit feedback (i.e., user feedback) to content service 102 in the form of quality of service (QoS) event messages (i.e., service evaluating a quality of service). The QoS event message may include an event type (i.e., event type) that identifies the type of event for which the event message is transmitted. The QoS event message further includes a user identifier (e.g., device identifier and/or customer identifier) (i.e., a user identifier), session identifier, device type, Internet Service Provider (ISP), timestamp, Uniform Resource Locator (URL) that identifies a source of the content item that is accessed by device 200, and signal strength).
Xuan doesn’t explicitly disclose that service data evaluating a quality of service of the network is a service score. 
However, Patra discloses service data evaluating a quality of service of the network is a service score (The art teaches in Parag. [0048] that the QoS is a measurement of the overall performance of a service, such as a multimedia service, telephony, computer network or the like. The QoS is the overall performance observed by the users in the MBSFN service area of the network. Further, the QoS is determined based on at least one QoS parameters such as higher popularity index of the MBMS service, packet loss, bit rate (i.e., service score), throughput, transmission delay, jitter, or the like).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Patra. This would be convenient to provide an organized method to indicate when a failure should be detected.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xuan (Patent. No. US 9,681,163), in view of Liu et al. (Patent No. US 10,419,310), hereinafter Liu, in view of Patra et al. (Pub. No. US 2020/0213814), hereinafter Patra, in view of Comeaux et al. (Pat. No. US 10,878,428), hereinafter Comeaux, and in view of Kakani et al. (Pub. No. US 2020/0106660), hereinafter Kakani.
 	 
Claim 2. 	Xuan in view of Liu, Patra, and Comeaux discloses the system of claim 1, 
Xuan doesn’t explicitly disclose wherein the network evaluation server is configured to determine the network score according to equation (1-(F/T))* 100, wherein F 2represents the first number of user identifiers associate with at least one failed event and T represents the second total number of user identifiers associated with the events.
However, Comeaux discloses wherein the network evaluation server is configured to determine the network score according to probability equation is based the number of user identifiers associate with at least one failed event and the total number of user identifiers associated with at least one event  (Col. 10 lines 48-67, Col. 11 lines 1-10, and Fig. 1; (The art teaches that when a system server determines that a user fails multiple times to authenticate himself or herself as valid and recognized user of the system, the system server transmit potential fraudulent event (including data associated with the event comprising multiple times failed authentication) to the alert-generating server. The alert-generating server then executes an alert-generation model to determine an alert probability score for this event. The alert-generation model executed by the alert-generating server calculates the alert probability score for this event based on details regarding any previous history of the user for failed authentication events, and whether a device ID from which the user is attempting to log in matches with user device data. The set of one or more acceptable and authorized device IDs of the user (i.e., user identifiers) are predetermined to satisfy a safety acceptability threshold required by the system and stored in a user record)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Comeaux. This would be convenient to determine an alert probability score to generate a notification to resolve the issues.
Xuan in view of Comeaux doesn’t explicitly disclose a probability equation (1-(F/T))*100, wherein F represents the first number associate with at least one failed event and T represents the second total number associated with the events.
However, Kakani discloses a probability equation (1-(F/T))*100, wherein F represents the first number associate with at least one failed event and T represents the second total number associated with the events (Parag. [0029]; (The art teaches that a statistical power is inversely related to beta where beta is the probability of making a Type II error (power=1-beta) (i.e., beta is the probability for a failed event) (i.e.., equivalent to 1-(F/T), wherein beta is equivalent to F/T). Note: The number of failed event (F) divided by the total number of events (T) would represent how many failed event occur which is an element to determine the probability, which would be equivalent to beta (i.e., F/T))). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan in view of Comeaux to incorporate the teaching of Kakani. This would be convenient to aid in troubleshooting issues and outages in a network (Parag. [0002]). 
 

Claim 13. 	Xuan in view of Liu, Patra, and Comeaux discloses the method of claim 12, 
Xuan doesn’t explicitly disclose wherein determining the network score is based on equation (1-(F/T))*100, wherein F represents the first number of users, and T represents the second number of users.
However, Comeaux discloses wherein determining the network score according to probability equation is based the number of user identifiers associate with at least one failed event and the total number of user identifiers associated with at least one event  (Col. 10 lines 48-67, Col. 11 lines 1-10, and Fig. 1; (The art teaches that when a system server determines that a user fails multiple times to authenticate himself or herself as valid and recognized user of the system, the system server transmit potential fraudulent event (including data associated with the event comprising multiple times failed authentication) to the alert-generating server. The alert-generating server then executes an alert-generation model to determine an alert probability score for this event. The alert-generation model executed by the alert-generating server calculates the alert probability score for this event based on details regarding any previous history of the user for failed authentication events, and whether a device ID from which the user is attempting to log in matches with user device data. The set of one or more acceptable and authorized device IDs of the user (i.e., user identifiers) are predetermined to satisfy a safety acceptability threshold required by the system and stored in a user record)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Comeaux. This would be convenient to determine an alert probability score to generate a notification to resolve the issues.  
Xuan in view of Comeaux doesn’t explicitly disclose a probability equation (1-(F/T))*100, wherein F represents the first number of users, and T represents the second number of users.
However, Kakani discloses a probability equation (1-(F/T))*100, wherein F represents the first number of users, and T represents the second number of users. (Parag. [0029]; (The art teaches that a statistical power is inversely related to beta where beta is the probability of making a Type II error (power=1-beta) (i.e., beta is the probability for a failed event) (i.e.., equivalent to 1-(F/T), wherein beta is equivalent to F/T). Also, it is known in the art that the number of failed event (F) divided by the total number of events (T) would represent how many failed event occur which is an element to determine the probability)). 
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan in view of Comeaux to incorporate the teaching of Kakani. This would be convenient to aid in troubleshooting issues and outages in a network (Parag. [0002]).

		Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xuan (Patent. No. US 9,681,163), in view of Liu et al. (Patent No. US 10,419,310), hereinafter Liu, in view of Patra et al. (Pub. No. US 2020/0213814), hereinafter Patra, in view of Comeaux et al. (Pat. No. US 10,878,428), hereinafter Comeaux, and in view of Langton et al. (Pub. No. US 2016/0294851), hereinafter Langton. 

Claim 5. 	Xuan in view of Liu, Patra, and Comeaux discloses the system of claim 1, 
Xuan doesn’t explicitly disclose wherein the network evaluation server is configured to one or more of: generate a report including the indication of the network score; generate an alarm at an output device associated with the server when the network score is below a threshold network score; and send a message to a client device including the network score and/or the alarm.   
However, Comeaux discloses wherein the network evaluation server is configured to one or more of: generate a report including the indication of the network score; generate an alarm at an output device associated with the server; and send a message to a client device including the network score and/or the alarm (Col. 5 lines 5-8 and Fig. 2 (210, 212); (The art teaches generating an alert based on alert probability score. The art teaches generating an alert based on alert probability score. The art also teaches that analyst computers query and fetch the alerts from a database and present the alerts to be addressed by an analyst)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Comeaux. This would be convenient to determine an alert probability score to generate a notification to resolve the issues.     
Xuan in view of Comeaux doesn’t explicitly disclose generating an alarm when the network score is below a threshold network score. 
		However, Langton discloses generating an alarm when the network score is below a threshold network score (Parag. [0050], Parag. [0066], and Parag. [0072]; (The art teaches that a security device 220 may generate a network activity score for network activity associated with client device 210, and may determine that the network activity score satisfies a threshold. The art teaches that the security device generates, for each client device, a network activity score representing a measure of similarity of network activity of each client device to the network activity profile. Based on comparing the network activity scores to a threshold (e.g., a 75% match), security device identifies the client devices as being infected. The security device provides, to administrator device, a notification regarding the infected client devices, and, as shown by reference number, the notification is displayed as an alert on administrator device. further, the art teaches that satisfying a threshold may refer to a value being less than the threshold)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan in view of Comeaux to incorporate the teaching of Langton. This would be convenient to determine whether the malicious file is operating on a client device of the set of client devices (Parag. [0012]). 

Claim 15. 	Xuan in view of Liu, Patra, and Comeaux discloses the method of claim 10,
Xuan doesn’t explicitly disclose wherein outputting the indication of the network score comprises one or more of: generating a report including the indication of the network score; generating an alarm at an output device when the network score is below a threshold network score; and sending a message to a client device including the network score and/or the alarm.  
However, Comeaux discloses wherein outputting the indication of the network score comprises one or more of: generating a report including the indication of the network score; generating an alarm at an output device; and sending a message to a client device including the network score and/or the alarm (Col. 5 lines 5-8 and Fig. 2 (210, 212); (The art teaches generating an alert based on alert probability score. The art also teaches that analyst computers query and fetch the alerts from a database and present the alerts to be addressed by an analyst)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Comeaux. This would be convenient to determine an alert probability score to generate a notification to resolve the issues. 
Xuan in view of Comeaux doesn’t explicitly disclose generating an alarm when the network score is below a threshold network score. 
		However, Langton discloses generating an alarm when the network score is below a threshold network score (Parag. [0050], Parag. [0066], and Parag. [0072]; (The art teaches that a security device 220 may generate a network activity score for network activity associated with client device 210, and may determine that the network activity score satisfies a threshold. The art teaches that the security device generates, for each client device, a network activity score representing a measure of similarity of network activity of each client device to the network activity profile. Based on comparing the network activity scores to a threshold (e.g., a 75% match), security device identifies the client devices as being infected. The security device provides, to administrator device, a notification regarding the infected client devices, and, as shown by reference number, the notification is displayed as an alert on administrator device. further, the art teaches that satisfying a threshold may refer to a value being less than the threshold)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan in view of Comeaux to incorporate the teaching of Langton. This would be convenient to determine whether the malicious file is operating on a client device of the set of client devices (Parag. [0012]). 

   Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Xuan (Patent. No. US 9,681,163), in view of Liu et al. (Patent No. US 10,419,310), hereinafter Liu, in view of Patra et al. (Pub. No. US 2020/0213814), hereinafter Patra, in view of Comeaux et al. (Pat. No. US 10,878,428), hereinafter Comeaux, in view of Doddala et al. (Pub. No. US 2018/0308001), hereinafter Doddala, and in view of Thapliya et al. (Pub. No. US 2015/0281026), hereinafter Thapliya.  
Claim 18. 	Xuan in view of Liu, Patra, and Comeaux discloses the method of claim 16, 
The combination doesn’t explicitly disclose the method further comprising, when the total number of events associated with the subsection is below a threshold number of events, assigning the subsection score to be NULL, and when the total number of events associated with the subsection is below a threshold number of events, assigning the subsection score to be 100%.  
		However, Doddala discloses when the total number of events associated with the subsection is below a threshold number of events, assigning the subsection score to be NULL (Parag. [0051]; (The art teaches that if the number of events is less than the threshold number, the metric is converted into a feature value of zero (i.e., NULL))). 
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Doddala. This would be convenient for ensuring smooth IT operations, managing troubleshooting problems, and detecting anomalous activity in the IT infrastructure (Parag. [0003]).
		Thapliya discloses when the total number of events associated with the subsection is below a threshold number of events, assigning the subsection score to be 100% (Parag. [0059] and Fig. 6 (d); (The art teaches that if the number of packet loss events is 2, which is less than the threshold y, the packet loss event recorded. Fig. 6(d) shows an indication using binary “1” (i.e., equivalent to 100%) to indicate the number of packet loss events)).  
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Thapliya. This would be convenient for accurately calculating the bandwidth by substituting a packet loss rate (Parag. [0006]).
	
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Xuan (Patent. No. US 9,681,163), in view of Liu et al. (Patent No. US 10,419,310), hereinafter Liu, in view of Patra et al. (Pub. No. US 2020/0213814), hereinafter Patra, in view of Comeaux et al. (Pat. No. US 10,878,428), hereinafter Comeaux, and in view of Minhazuddin et al. (Pub. No. US 2004/0073641), hereinafter Minhazuddin. 		
Claim 21. 	Xuan in view of Liu, Patra, and Comeaux discloses the system of claim 1,  
The combination doesn’t explicitly disclose wherein the service score for a Voice of Internet Protocol (VoIP) call includes a rating factor computed based on latency, jitter, packet loss, and a codec used during the VoIP call. 
However, Minhazuddin discloses wherein the service score for a Voice of Internet Protocol (VoIP) call includes a rating factor computed based on latency, jitter, packet loss, and a codec used during the VoIP call (Parag. [0031] and Parag. [0034]; (The art teaches a session monitor includes in memory a statistic collection agent to collect and store information from the end points, a network reconfiguration agent to reconfigure resources of the network to meet QoS requirements for a session, and a database comprising statistics and other information collected from the end points. Other components of the session monitor can include those currently available in products such as VoIP Monitoring Manager.TM. by Avaya, Inc. Further, the art teaches that the user can obtain information regarding each end point, information regarding specific RTP sessions between end points (e.g., whether or not a session end point triggered the detailed monitoring state, the end point triggering the detailed monitoring state, when the detailed monitoring state was triggered, the codec used, the RSVP status, the session start and end times, the communications controller with which the end point is registered), and a list of sessions with levels of jitter, jitter buffer delay, latency, available bandwidth, and/or packet loss above certain user-defined levels)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Minhazuddin. This would be convenient for determining when a problem is occurring in order to take a snapshot of the network; and taking a snapshot of the network attributes at the instant that the voice quality degraded will aid in instantaneous troubleshooting of the network (Parag. [0009]).






   Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spilka (US 2018/0109587) – Related art in the area of determining quality of media stream (Abstract, A method for determining the quality of a media stream of a computer network including: receiving a packet from a traffic flow; determining whether the packet relates to a media stream; if the packet is related to the media stream, simulating a content player buffer related to the media stream; reviewing further data chunks associated with the media stream to determine quality events affecting the media stream; analyzing the effect of the quality event on a subscriber viewing the quality event; and determining a Quality of Experience score related to the media stream; otherwise allowing the packet to continue to the subscriber without further analysis. A system for determining the quality of a media stream, the system including modules configured to carry out the method for determining the quality of the media stream).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Patent Examiner, Art Unit 2442

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442